DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on November 4, 2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered. Claims 1 and 18 have been amended. Claims 2, 4-5, 7, 11, 16-17, 19-20 are cancelled. Claims 1, 3, 6, 8-10, 12-15, 18, and 21-29 are examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previously pending claim objections are withdrawn in response to Applicant’s claim amendments.
Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant presents similar arguments from Applicant's previous response. The Examiner has addressed these arguments in the final Office action dated August 25, 2022. The current claim amendments do not overcome the rejection under 35 U.S.C. § 101 either as they present nothing more than simple transmissions of data and, thus, are rejected as being  insignificant extra-solution activity, as explained in the rejection.
For example, Applicant argues that “the claims also integrate any recited judicial exception into a practical application by providing an improvement to other technology or technical field -- scheduling resources for a vehicle, e.g., a truck, and more particularly, to scheduling resources for a truck based on a driver’s available driving and on-duty hours remaining for the driver in response to the vehicle exiting the shipping facility boundary." (Pages 10-11 of Applicant's response) The Examiner points out that the details of the claims (including details regarding scheduling resources) focus on details of the abstract ideas identified in the rejection. The additional elements perform generic data gathering and processing functions, as explained in the rejection.
Applicant further states, “By knowing the driver’s available driving and on-duty hours remaining for the driver the vehicle, the driver can be directed to an intermediary location for rest or for another driver to take over the vehicle.” (Page 13 of Applicant’s response) The Examiner points out that, aside from the generic and high-level operations of the additional elements, evaluating a driver’s available hours can be performed by hand. There are no specific technological details claimed or improvements in technology achieved by the claimed invention.
Regarding the rejection under 35 U.S.C. § 103, Applicant's arguments focus on an assertion that the prior art is more speculative in terms of evaluating remaining hours and a potential duty violation as opposed to the claimed invention, which Applicant alleges makes a determination of actual remaining time that the driver can drive (pages 16-17 of Applicant’s response). The Examiner points out that the claims perform the analysis of remaining duty hours “in response to the vehicle exiting the facility.” This does not preclude continuous monitoring of remaining duty hours or performing this analysis anytime after leaving the facility. Furthermore, determining an altered route based on available driving and on-duty hours remaining for the driver involves some speculation in the sense that recommending an altered route is also based on a projection that traversing the altered route will not require more time than the driver has in remaining allowable hours.
Applicant submits that a pilot cannot land a plane at another airport to avoid a violation (page 17 of Applicant's response). The Examiner points out that the prior art collectively shows that it was known in the art to rest/swap out a worker before that worker reaches a maximum number of allowable duty hours. The Examiner submits that an originally-scheduled pilot or other crew member might be swapped out with a back-up pilot or crew member at a scheduled waypoint (e.g., at a layover location) because flying the next leg of a flight would put the originally-scheduled pilot or other crew member in violation of maximum allowable duty hours. The claimed invention does not preclude workers from being swapped out or being forced to take a break at a waypoint.
Therefore, the Examiner maintains that the teachings in the prior art are sufficient to render the claimed invention obvious.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6, 8-10, 12-15, 18, and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “analyzing telematics data received from electronic logging devices (ELDs) attached to one or more trucks in a fleet in order to identify shippers that routinely exceed average industry detention time” (abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1, 3, 6, 8-10, 12-15), Apparatus (claims 18, 21-29)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite gathering vehicle data including location information on a periodical basis, determining that a vehicle has entered a shipping facility boundary at a first time wherein the shipping facility boundary is a geo-fenced area, determining that the vehicle has exited the shipping facility boundary at a second time, receiving HOS information, determining (based on the HOS information) a number of available driving and on-duty hours remaining for the driver is less than a threshold, scheduling resources based on the number of available driving and on-duty hours remaining for the driver and detention time for the facility, and details thereof. Recitations that certain steps are performed on a periodical basis, in response to the vehicle entering the shipping facility boundary, and/or in response to the vehicle exiting the shipping facility boundary simply present temporal limitations which may be adhered to as part of a mental process and/or organizing human activity. The dependent claims further and collectively recite details of determining available driving and on-duty hours remaining for the driver, transmitting an arrival alert, scheduling resources based on available driving and on-duty hours, receiving driver hours of service information, determining available hours remaining, transmitting a departure alert, reassigning a second driver as needed, determining a route and altered route for a vehicle, receiving data regarding accrued detention times, transmitting route and/or control information to vehicles, comparing accrued detention time to a black list threshold, adding a shipping facility to a black list, receiving a request to deliver or pick up cargo, accepting or rejecting a request in response to a shipping facility being included in a black list, setting a fee schedule based on a detention time report, determining a detention fee to be applied, determining that a vehicle has entered an extended boundary of a shipping facility, calculating an amount of time that it takes the vehicle to reach the shipping facility boundary, adjusting the accrued detention time, etc. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, the gathering of information, evaluation of the information, and resulting decision-making are example of mental processes. Analysis related to shipping, routing, scheduling, fees, etc. are related to business management, commercial interactions, sales activities, business relationships, managing personal behavior and activities, and providing instructions, which are examples of organizing human activity. Keeping track of driver hours and determining remaining driving and on-duty hours are examples of mathematical concepts.
2A – Prong 2: Integrated into a Practical Application?
No – The process claims include a network-based control computer (NCC) and a computer device. The apparatus claims include a computer device, a memory, a processor, and a network-based control computer (NCC). The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 31-40, 71-73). 
The claims also generally receive, store, and/or output (e.g., transmit) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-9, 15, 18, 21-24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Becica (US 2019/0073629) in view of Cooper et al. (US 2013/0131909) in view of Thibault (US 2001/0010028) in view of Woicekowski (US 2016/0092823) in view of Emory et al. (US 2016/0011001).
[Claim 1]	Becica discloses a method of scheduling resources, by a network-based control computer (NCC), for a vehicle associated with trucking (¶¶ 43, 71, 75 – Truck deliveries may be reassigned), the method comprising: 
receiving vehicle data via a computer device associated with the vehicle, wherein the vehicle data includes location information of the vehicle (¶¶ 11, 33, 43, 49-52 – Movement of the truck can be tracked by the systems, which include an Activity Monitor and an Autologger);
receiving hours of service (HOS) information via the computer device, wherein the HOS information is for a driver associated with the vehicle (¶¶ 33, 55-56);
determining, based on the location information of the vehicle, that the vehicle has entered a shipping facility boundary at a first time, wherein the shipping facility boundary is a geo-fenced area identified by the NCC (¶¶ 42-48 – The systems measure object displacement, which includes tracking a truck and when it passes through different geofences. A geofence may encompass a warehouse, distribution center, or destination);
determining, based on the location information of the vehicle, that the vehicle has exited the shipping facility boundary at a second time subsequent to the first time, wherein the shipping facility boundary is the geo-fenced area identified by the NCC (¶¶ 44, 48, 69, 74);
Becica does not explicitly disclose that vehicle data and the hours of service (HOS) information for a driver are received on a periodical basis; however, Thibault discloses that the Federal Highway Administration (FHWY) requires that drivers provide daily updates in a logbook and such entries include any time the driver begins driving, stops driving, starts or ends certain periods of activity, etc. (Thibault: ¶ 6). In other words, Thibault conveys that periodic reporting is required to remain in compliance with Federal Highway Administration regulations. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica such that vehicle data and the hours of service (HOS) information for a driver are received on a periodical basis in order to encourage compliance with Federal Highway Administration regulations.
Becica determines, based on the HOS information, a number of available driving and on-duty hours remaining for the driver is less than a threshold (Becica: ¶¶ 13, 55-58, 69-73); however, Becica does not explicitly disclose that this step is performed in response to the vehicle exiting the shipping facility boundary. Additionally, Becica discloses scheduling resources based on the number of available driving and on-duty hours remaining for the driver being less than the threshold (Becica: ¶¶ 55-58, 67-73); however, Becica does not explicitly disclose that this step is performed in response to the vehicle exiting the shipping facility boundary. Furthermore, Becica receives HOS information via the computer device (Becica: ¶¶ 55-58, 67-73); however, Becica does not explicitly disclose that this step is performed in response to the vehicle having exited the shipping facility boundary. Cooper discloses that time projected for a vehicle to be spent in the vehicle yard (i.e., detention time information for the facility) may be taken into account when determining if time restrictions for a crew will be exceeded. If time restrictions are projected to be violated, changes to the schedule may be made and/or a crew may be swapped out, etc. (Cooper: ¶¶ 187-235). For example, “the time restriction is a designated limitation on how long a first crew of one or more operators of the first vehicle system are allowed to operate the first vehicle system before being replaced by a different, second crew of one or more different operators. The designated limitation can be at least one of a legal or regulatory limitation.” (Cooper: ¶ 218) Scheduling may be reevaluated and related scheduling decisions may be made when a vehicle system is within “closing distance” of the vehicle yard (i.e., as the vehicle is entering a shipping facility boundary) to optimize throughput and efficient travel of vehicle systems through the yard while minimizing time restriction violations (as seen in ¶¶ 84-92, 168, 187-191 of Cooper). Additionally, in the analogous art of scheduling flight crews with maximum on-duty hours allowed by industry regulations, Woicekowski discloses that projected and actual departure and arrival times at various departure and destination locations can affect a pilot’s ability to fly a particular flight segment (Woicekowski: ¶ 21). Time spent at a gate must be taken into account as well (Woicekowski: ¶ 21) and this is analogous to time spent by a truck driver at a shipping facility. In other words, Woicekowski suggests that it is important to assess potential duty time (i.e., hours of service) violations in relation to projected and actual arrival times at a destination as well as projected and actual departure times from that destination. If any problem is likely to occur in terms of violating such duty time (i.e., hours or service) restrictions, a different pilot may need to be assigned to take over a particular flight segment (Woicekowski: ¶ 21), which analogously would suggest that a new driver may be considered when an actual arrival time, turnaround time (e.g., time spent at a shipping facility), and/or departure time affect hours of service requirements. Woicekowski explicitly states that its invention may be applied to other areas of scheduling (Woicekowski: ¶ 49). Furthermore, Becica’s clock detects when a driver leaves a port of discharge, arrives at a destination, how much time a driver spends within a geofence, how much time a driver spends within a port, how much time a driver spends within a yard, etc. (Becica: ¶ 44). The driver is also made aware of remaining hours to work during a period by a display showing a percentage of remaining hours (Becica: ¶ 13) and the driver is prompted to enter information related to the delivery upon leaving the destination (Becica: ¶ 61). In Becica, a dispatcher may also make a decision to reassign deliveries in light of remaining hours of service of drivers (Becica: ¶¶ 71-73). Becica also allows for various scenarios for tracking on-duty and service hours. For example, a driver may be off-duty when not driving and on-duty only while driving or also when evaluating an order of deliveries (Becica: ¶ 58). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica such that determining a number of available driving and on-duty hours remaining for the driver is performed in response to the vehicle exiting the shipping facility boundary based on the HOS information and such that the scheduling, at the NCC, resources based on the number of available driving and on-duty hours remaining for the driver is performed in response to the vehicle exiting the shipping facility boundary and such that receiving HOS information via the computer device is performed in response to the vehicle having exited the shipping facility boundary so that various scenarios for on-duty and driving hour combinations may be assessed and used to more precisely determine when and where a driver needs to be relieved and replaced by another driver in order to facilitate adherence to labor laws and regulations while allowing drivers to maximize their duty hours and to allow for any needed crew changes at a convenient place and time (such as when the vehicle system is passing through a vehicle yard), as suggested in ¶¶ 187-189, 218 of Cooper, and to plan for any needed changes that might arise after departure from a previous location to account for unexpected delays (as suggested in ¶ 21 of Woicekowski).
Becica does not explicitly disclose:
determining an altered route for the vehicle based on the number of available driving and on-duty hours remaining for the driver; and
transmitting the altered route to the computer device associated with the vehicle.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work (Emory: ¶¶ 27, 29-30). Corresponding new driving directions may also be generated and driving directions are displayed to a driver (Emory: ¶¶ 26, 43). Such information may be displayed to the driver (Emory: fig. 5, ¶¶ 51-53). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica to perform the steps of:
determining an altered route for the vehicle based on the number of available driving and on-duty hours remaining for the driver; and
transmitting the altered route to the computer device associated with the vehicle 
“so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43).
[Claim 3]	Becica discloses transmitting an arrival alert indicating the vehicle has entered the shipping facility boundary (¶¶ 42-48).
[Claim 6]	Becica discloses transmitting a departure alert indicating the vehicle has exited the shipping facility boundary (¶¶ 44, 48, 69, 74).
[Claim 8]	Becica discloses determining that the number of available driving and on-duty hours remaining for the driver is less than a threshold (Becica: ¶¶ 69-71). While Becica discloses that a second driver may be reassigned to a delivery (¶¶ 71, 75), Becica does not explicitly disclose reassigning a second driver to pick-up a trailer carried by the vehicle. Cooper discloses that time projected for a vehicle to be spent in the vehicle yard (i.e., detention time information for the facility) may be taken into account when determining if time restrictions for a crew will be exceeded. If time restrictions are projected to be violated, changes to the schedule may be made and/or a crew may be swapped out, etc. (Cooper: ¶¶ 187-235). For example, “the time restriction is a designated limitation on how long a first crew of one or more operators of the first vehicle system are allowed to operate the first vehicle system before being replaced by a different, second crew of one or more different operators. The designated limitation can be at least one of a legal or regulatory limitation.” (Cooper: ¶ 218) Scheduling may be reevaluated and related scheduling decisions may be made when a vehicle system is within “closing distance” of the vehicle yard (i.e., as the vehicle is entering a shipping facility boundary) to optimize throughput and efficient travel of vehicle systems through the yard while minimizing time restriction violations (as seen in ¶¶ 84-92, 168, 187-191 of Cooper). Additionally, in the analogous art of scheduling flight crews with maximum on-duty hours allowed by industry regulations, Woicekowski discloses that projected and actual departure and arrival times at various departure and destination locations can affect a pilot’s ability to fly a particular flight segment (Woicekowski: ¶ 21). Time spent at a gate must be taken into account as well (Woicekowski: ¶ 21) and this is analogous to time spent by a truck driver at a shipping facility. In other words, Woicekowski suggests that it is important to assess potential duty time (i.e., hours of service) violations in relation to projected and actual arrival times at a destination as well as projected and actual departure times from that destination. If any problem is likely to occur in terms of violating such duty time (i.e., hours or service) restrictions, a different pilot may need to be assigned to take over a particular flight segment (Woicekowski: ¶ 21), which analogously would suggest that a new driver may be considered when an actual arrival time, turnaround time (e.g., time spent at a shipping facility), and/or departure time affect hours of service requirements. Woicekowski explicitly states that its invention may be applied to other areas of scheduling (Woicekowski: ¶ 49). Furthermore, Becica’s clock detects when a driver leaves a port of discharge, arrives at a destination, how much time a driver spends within a geofence, how much time a driver spends within a port, how much time a driver spends within a yard, etc. (Becica: ¶ 44). The driver is also made aware of remaining hours to work during a period by a display showing a percentage of remaining hours (Becica: ¶ 13) and the driver is prompted to enter information related to the delivery upon leaving the destination (Becica: ¶ 61). In Becica, a dispatcher may also make a decision to reassign deliveries in light of remaining hours of service of drivers (Becica: ¶¶ 71-73). Becica also allows for various scenarios for tracking on-duty and service hours. For example, a driver may be off-duty when not driving and on-duty only while driving or also when evaluating an order of deliveries (Becica: ¶ 58). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica to reassign a second driver to pick-up a trailer carried by the vehicle so that various scenarios for on-duty and driving hour combinations may be assessed and used to more precisely determine when and where a driver needs to be relieved and replaced by another driver in order to facilitate adherence to labor laws regulations while allowing drivers to maximize their duty hours and to allow for any needed crew changes at a convenient place and time (such as when the vehicle system is passing through a vehicle yard), as suggested in ¶¶ 187-189, 218 of Cooper, and to plan for any needed changes that might arise after departure from a previous location to account for unexpected delays (as suggested in ¶ 21 of Woicekowski). Furthermore, since Becica acknowledges that a delivery may be reassigned to a new driver in order to reduce potential fees/surcharges/costs that would otherwise be associated with keeping a mass at port for too long (Becica: ¶¶ 74-75), by allowing a second driver to take over a trailer carried by the vehicle already, this modification would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date because it could save time in moving the vehicle and loaded mass out of the port (as opposed to moving the mass to a new trailer and/or vehicle).
[Claim 9]	Becica does not explicitly disclose determining a route for the vehicle prior to the vehicle entering the shipping facility. Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work (Emory: ¶¶ 27, 29-30). Corresponding new driving directions may also be generated and driving directions are displayed to a driver (Emory: ¶¶ 26, 43). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica to perform the step of determining a route for the vehicle prior to the vehicle entering the shipping facility “so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43).
[Claim 15]	Becica discloses determining a detention fee to be applied to a request to deliver or pickup cargo from the shipping facility based on total accrued detention time for the vehicle at the shipping facility (¶¶ 74-75).
[Claims 18, 21-24, 29]	Claims 18, 21-24, and 29 recite limitations already addressed by the rejections of claims 1, 3, 6, 8-9, and 15 above; therefore, the same rejections apply. 
Furthermore, regarding claim 18, Becica discloses a computer device of scheduling resources, by a network-based control computer (NCC), for a vehicle associated with trucking (¶¶ 11, 43, 71, 75 – Truck deliveries may be reassigned; ¶¶ 11, 45-46, 49-52, 53-54, 58 – The systems carrying out the disclosed invention comprise various instruments that are understood to be automated and controlled by processor-executable instructions stored in a medium, such as a graphical user interface, GPS, a digital clock, etc.), comprising: 
a memory configured to store instructions (¶¶ 11, 45-46, 49-52, 53-54, 58, 75 – The systems carrying out the disclosed invention comprise various instruments that are understood to be automated and controlled by processor-executable instructions stored in a medium, such as a graphical user interface, GPS, a digital clock, etc.);
a processor communicatively coupled with the memory, the processor configured to execute the instructions to perform the respectively disclosed functionality (¶¶ 11, 45-46, 49-52, 53-54, 58, 75 – The systems carrying out the disclosed invention comprise various instruments that are understood to be automated and controlled by processor-executable instructions stored in a medium, such as a graphical user interface, GPS, a digital clock, etc.).
Similarly, Cooper discloses a computer device of controlling a vehicle associated with trucking (fig. 2, ¶¶ 52, 238), comprising: 
a memory configured to store instructions (¶¶ 52, 238);
a processor communicatively coupled with the memory, the processor configured to execute the instructions to perform the respectively disclosed functionality (¶¶ 52, 238).
Becica does not explicitly disclose that the vehicle data including location information of the vehicle is received at a network-based control computer (NCC) on a periodical basis; however, Thibault discloses that the Federal Highway Administration (FHWY) requires that drivers provide daily updates in a logbook and such entries include any time the driver begins driving, stops driving, starts or ends certain periods of activity, etc. (Thibault: ¶ 6). In other words, Thibauilt conveys that periodic reporting is required to remain in compliance with Federal Highway Administration regulations. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica such that the vehicle data including location information of the vehicle is received at a network-based control computer (NCC) on a periodical basis in order to encourage compliance with Federal Highway Administration regulations.
Claims 10, 12-14, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Becica (US 2019/0073629) in view of Cooper et al. (US 2013/0131909) in view of Thibault (US 2001/0010028) in view of Woicekowski (US 2016/0092823) in view of Emory et al. (US 2016/0011001), as applied to claim 1 above, in view of Ristow et al. (US 2019/0391707).
[Claim 10]	Becica does not explicitly disclose:
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period; and
generating a detention time report for the shipping facility which is a function of the plurality of total accrued detention times from the plurality of vehicles and the total accrued detention time accrued by the vehicle.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work (Emory: ¶¶ 27, 29-30). Corresponding new driving directions may also be generated and driving directions are displayed to a driver (Emory: ¶¶ 26, 43). Ristow evaluates the performance of a facility based on factors such as the percentage of trucks turned on time in a given time period, an average turn time for the day, etc. (Ristow: abstract, ¶¶ 173-180). In order to compute an average turn time among a plurality of vehicles, a total turn time for all vehicles would need to be calculated first. A turn time may be reflective of a detention time. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica to perform the steps of:
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period; and
generating a detention time report for the shipping facility which is a function of the plurality of total accrued detention times from the plurality of vehicles and the total accrued detention time accrued by the vehicle 
“so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43) and in order to impart knowledge regarding typical performance levels and detention times at shipping facilities so that the timing of routes may be evaluated more accurately when planning routes for each of multiple drivers and their corresponding limitations on driving and work hours (which is a goal of Becica, as seen in ¶¶ 55-56, 71, 75).
[Claims 12, 13]	Becica does not explicitly disclose:
[Claim 12]	comparing the total accrued detention time to a black list threshold; and 
adding the shipping facility to a black list of facilities to avoid in response to the total accrued detention time satisfying the black list threshold;
[Claim 13]	receiving a request to deliver or pickup cargo from the shipping facility; 
	determining whether the shipping facility is included in the black list; 
	accepting the request in response to the shipping facility being not listed in the black list; and
rejecting the request in response to the shipping facility being listed in the black list.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work (Emory: ¶¶ 27, 29-30). Corresponding new driving directions may also be generated and driving directions are displayed to a driver (Emory: ¶¶ 26, 43). Ristow evaluates the performance of a facility based on factors such as the percentage of trucks turned on time in a given time period, an average turn time for the day, etc. (Ristow: abstract, ¶¶ 173-180). In order to compute an average turn time among a plurality of vehicles, a total turn time for all vehicles would need to be calculated first. A turn time may be reflective of a detention time. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica to perform the steps of:
[Claim 12]	comparing the total accrued detention time to a black list threshold; and 
adding the shipping facility to a black list of facilities to avoid in response to the total accrued detention time satisfying the black list threshold;
[Claim 13]	receiving a request to deliver or pickup cargo from the shipping facility; 
	determining whether the shipping facility is included in the black list; 
	accepting the request in response to the shipping facility being not listed in the black list; and
rejecting the request in response to the shipping facility being listed in the black list
 “so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43) and in order to impart knowledge regarding typical performance levels and detention times at shipping facilities so that the timing of routes may be evaluated more accurately when planning routes for each of multiple drivers and their corresponding limitations on driving and work hours (which is a goal of Becica, as seen in ¶¶ 55-56, 71, 75). Emory suggests that a stop can be removed as an original driving point if it would cause a driver to exceed his/her maximum allowable hours of driving and/or hours of work. Ristow allows for shipping facility performance to be evaluated in terms of turn time (i.e., detention time). When considered in combination, there is a suggestion that facility performance may be evaluated based on turn times (i.e., detention times) and this information may be used to assess how many hours a driver can expect to spend loading and/or unloading product at a particular facility. If, as suggested by Emory, activity at a particular stop (in this case, a shipping facility) would cause a driver to be in violation of maximum allowable driving and/or work hours (i.e., a threshold), it stands to reason that the driver cannot visit a slower facility on a particular route and/or that very low performing facilities should be avoided altogether, if possible. By actively accepting facilities with reasonable detention times and avoiding facilities with unreasonably high detention times, it is further submitted that the maximum allowable hours of drivers (for driving and/or work) may be more efficiently utilized by allowing for such discretion in selecting which facilities to do business with and which to avoid (i.e., black list) altogether.
[Claim 14]	Becica discloses setting a fee schedule for the shipping facility based on the detention time report for the shipping facility (¶¶ 74-75).
Becica does not explicitly disclose:
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period; and
generating a detention time report for the shipping facility which is a function of the plurality of total accrued detention times from the plurality of vehicles and the total accrued detention time accrued by the vehicle.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work (Emory: ¶¶ 27, 29-30). Corresponding new driving directions may also be generated and driving directions are displayed to a driver (Emory: ¶¶ 26, 43). Ristow evaluates the performance of a facility based on factors such as the percentage of trucks turned on time in a given time period, an average turn time for the day, etc. (Ristow: abstract, ¶¶ 173-180). In order to compute an average turn time among a plurality of vehicles, a total turn time for all vehicles would need to be calculated first. A turn time may be reflective of a detention time. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica to perform the steps of:
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period; and
generating a detention time report for the shipping facility which is a function of the plurality of total accrued detention times from the plurality of vehicles and the total accrued detention time accrued by the vehicle 
“so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43) and in order to impart knowledge regarding typical performance levels and detention times at shipping facilities so that the timing of routes may be evaluated more accurately when planning routes for each of multiple drivers and their corresponding limitations on driving and work hours (which is a goal of Becica, as seen in ¶¶ 55-56, 71, 75).
[Claims 25-28]	Claims 25-28 recite limitations already addressed by the rejections of claims 10 and 12-14 above; therefore, the same rejections apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683